UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6708



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR ALLEN HALEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-906-2-18)


Submitted:   August 27, 2003            Decided:   September 10, 2003


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Arthur Allen Haley, Appellant Pro Se. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Arthur Allen Haley seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Haley

has   not   made   a   substantial     showing   of   the   denial   of   a

constitutional right. See Miller-El v. Cockrell, 537 U.S. 322,            ,

123 S. Ct. 1029, 1039 (2003).        Accordingly, we deny a certificate

of appealability and dismiss the appeal.         See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                      2